

116 HR 8320 IH: Outlying Area Apprenticeship Expansion Act
U.S. House of Representatives
2020-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8320IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2020Mr. Sablan introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require the Secretary of Labor to establish apprenticeships or expanding opportunities through apprenticeships for outlying areas, and for other purposes.1.Short titleThis Act may be cited as the Outlying Area Apprenticeship Expansion Act.2.Outlying Area Apprenticeship Programs(a)In generalThe Secretary of Labor shall make grants, cooperative agreements, contracts, and other arrangements available to the outlying areas for the purposes of—(1)establishing registered apprenticeships under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); or(2)expanding opportunities through apprenticeships only registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(b)FundingOf the amount appropriated under subsection (d), the Secretary of Labor shall divide the amount for each fiscal year equally among the outlying areas.(c)Outlying area definedThe term outlying area means American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$1,786,000 for fiscal year 2021;(2)$2,024,000 for fiscal year 2022;(3)$2,262,000 for fiscal year 2023;(4)$2,500,000 for fiscal year 2024; and(5)$2,738,000 for fiscal year 2025.(e)Effective dateThis Act shall take effect beginning on July 1, 2021.